DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-9 are pending and under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
Allowable Subject Matter
Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 6 now recites a step of “use the electrified composite membrane with extracellular matrix electrical topology characteristics to induce bone restoration”. 
35 U.S.C. 112(a) support is present for this new limitation in at least par. 0029, 0036, 0050, and Fig. 7 of the specification as published (US 2020/0261621). 
Regarding claim 6 as now amended, as discussed in MPEP 2173.05(q), when there is a process claim that “merely recites a use without any active, positive steps delimiting how this use is actually practiced,” an issue of indefiniteness under section 112(b) generally arises. However, the structure required here in this limitation is a “membrane” which is used “to induce bone restoration” in the claim language. In view of the specification, this is clearly accomplished by contacting at least a portion of membrane with a second bone material to-be-repaired. Thus, this limitation is not indefinite under section 112(b), and the term “use” here describes the “utilization” of a previous structure in the claim. The meaning of this limitation is thus clear in view of the specification, and the claim is not indefinite under 112(b).  
With respect to the prior art, bone nanofibers for inducing bone restoration have been produced in the prior art in mats (‘membrane’ shaped), by a similar electrospinning process as in the claimed invention, see Tan et al. (US 2009/0317446). However, significantly, Tan uses calcium phosphate nanofibers to repair bone materials, and not barium titanate nanofibers as claimed here, within the fibrous material. Since bone is known in the art as being a hard calcium material, the claimed barium materials would not have been obvious to the skilled artisan, and Tan’s selected material (calcium phosphate) or another calcium containing material would seem to be the more obvious selection – which is not the same as in the claimed invention. 
These two distinct materials (calcium phosphate vs barium titanate) do not appear to be disclosed in the art as art recognized substitutable alternatives for this purpose of restoring bone tissue. Most of the prior art documents producing similar barium titanate nanofibers do so in the use of producing capacitors or other materials for energy storage, and not as bone materials or bone restoration materials. 
The closest that the prior art reference Song et al. comes to teaching the limitation of using the membrane for “bone restoration” is that Song discusses the use of a similar material for the use in “artificial muscles” but “artificial muscles” are not bones and are not made of the same or a similar material as bones. Furthermore, the claimed invention requires a “dopamine aqueous solution” in combination with the above materials, which does not appear in combination with the above materials in the prior art in a combination used for repairing a damaged bone. 
As such, one of ordinary skill in the art would not have found it obvious to have combined Song et al. or Chen et al. (previously-applied NPL references), with Tan et al. in order to produce nanofibers of a different material (as in Song or Chen) with a step of using the material for bone restoration as these materials would not have been an obvious substitution for one another. Therefore, claim 6 is allowed. Claims 7-9 are also allowed at least by virtue of their dependence upon an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742